EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Harris on 6/2/2021.
The application has been amended as follows: 
In claim 39, in the first line, replace “claim 20” with “claim 25”.
In claim 39, in the third line, replace “the precursor composition” with “the composite”.
In claim 40, in the first line, replace “claim 20” with “claim 25”.
Reasons for Allowance
Claims 25-26, 33-40 are allowed.
Claims 25-26 recite properties of the claimed composite, pore volume as determined by N2-BET of at least about 0.1 cm3/g and a Young’s Modulus of less than about 100 MPa. 
The closest prior art includes Han (US 8,714,776) and Ganesh, Tissue Engineering: Part A, Volume 18, Numbers 17 and 18, 2012, pg. 1867-1881. The claims are allowable because Han and Ganesh do not explicitly recite in the properties of pore volume and Young’s Modulus recited in the claims. These properties are not necessarily present, therefore, an inherency position would not be proper. Claims 33-40 depend from claims 25-26 and thus contain the same allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764